SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Corporate Registry (NIRE): 3330001159-5 SUMMARY OF RESOLUTIONS TAKEN AT THE COMPANHIA SIDERÚRGICA NACIONAL’S EXTRAORDINARY SHAREHOLDERS’ MEETING HELD ON APRIL 29, 2011 The following resolutions were taken: (i) Approval of the Company’s Bylaws restatement, in accordance with the proposal made available to Shareholders. Approval, also, of the consolidation of the Bylaws, in order to reflect the changes approved herein, pursuant to the provisions of the document attached to these Minutes. The new criteria for establishing reimbursement amounts in the cases foreseen by law, approved herein, will be effective as of April 29, 2012, only. (ii) As a result of the Bylaws restatement, the Company’s headquarters is now at Av. Brig. Faria Lima, 3400, 19º e 20º andares e 15º andar – parte, CEP 04538-132, in the city and state of São Paulo. The Company’s management is authorized to perform all necessary acts and take all measures to make said resolution effective. The Company is also allowed to conduct its operations temporarily with current books, records and documents until the effectuation of the transference of its headquarters, in order to avoid the interruption of social activities and operations. Companhia Siderúrgica Nacional SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 29, 2011 COMPANHIA SIDERÚRGICA NACIONAL By: /
